EjreemaN, J.,
upon the petition to rehear, delivered the following dissenting opinion :
A most respectful but very earnest petition for rehearing and reconsideration of one question in the construction of the will of James Miller, is presented in this case. We have carefully examined the argument presented, and give our conclusions.
The first clause of the will is as follows: “It is my desire, and I so declare, that after the payment of my funeral expenses and auy legal debts that may exist against me, that all my estate, real, personal and mixed, of all and every kind, shall descend, absolutely and without condition, to my beloved wife, Elizabeth D. Miller, to be used, enjoyed and disposed of as she may see proper, with the following exceptions only, to-wit:
“First. It is my desire and will that the dwelling-house and lot, with its appurtenance-fixtures, in Johnson City, Washington county, Tennessee, in and on which I now reside, shall be occupied, used and enjoyed by my said wife during her natural life, and at her death, to descend to the Christian church of which I am a minister, to be used forever by said *658Christian church as a parsonage or ministerial house for said denomination of Christians.”
We held the gift to the church void; the remainder, therefore, fails.
It is insisted this clause of the will is a general devise of the entire estate to the wife, subject only to funeral expenses and payment of the testator’s debts. But this is the radical error in the view taken by petitioners. The devise and gift is of all his property, with the following exceptions — not subject to the following limitations. That is, I give all my property to my wife, except the following specified property, which I do not so give her. Except, means to take out, and to exclude from the general words previously employed. Then if the specified property is ■ excepted from, taken out of the general provision* first made, it cannot be included in it, unless a thing can be conceived as- both being included and excluded at the same time — a contradiction in its statement on its face.
The duty of courts is to construe the language used by a testator, and from that language ascertain his intentions — not to find out an intention, and then adapt the language to effectuate that supposed end.
The radical error in the view of petitioners, as we have said, is in assuming that there is an estate given in this will by the first clause to the wife, subject to a limitation over to the church, and that limitation failing, the general gift or devise takes effect; in other words, that the testator gave this house and lot to his wife in fee by the first clause, and then a life *659estate or the use of it for life, and then a remainder in fee to the church, and this remainder failing, the ■wife has the right under the first clause. It is conceded that if the devise in the first clause to the wife did include this house and lot, and the devise was then subjected to a limitation over, which failed, then she would certainly take. But this could only be in a case where the limitation over was subject to a contingency by which it might be defeated, as it is hardly conceivable that a party would give an absolute estate in property to one party, and then in the same will give the same property absolutely to another, no contingency being specified on which either estate should be defeated. But, taking the language of the first clause,' and it is certain no gift of this property can be made out from it. He gives all his property, in the first part of the clause, absolutely and without condition to his wife, to be used and enjoyed, by her as she may see proper, but he adds, with the following exceptions and specifications only. He then proceeds to specify the exceptions, to-wit, the “ dwelling-house and lot, with its appurtenance-fixtures,” and this “shall be occupied, used and enjoyed by her for her natural life, and at her death to descend to the Christian church” of which he was a member. Now taking this language, and it seems clear and beyond dispute that it means, I give my wife all my property, to be used and enjoyed as she thinks proper, except the dwelling-house and lot, this I give her the right only to use and enjoy for her life, and then I give it to the church absolutely for *660a1 parsonage. In plain words, he has given her all5 his property, with certain exceptions, and then he has given the excepted property as he desired, and so it is .all disposed of, and there his will ends. .
. This will be perhaps clearer by an illustration. Suppose testator had owned six horses, and had said, I give all my horses to my wife, to be used as she thinks proper, except one bay horse now owned by me — that she shall use for two years, and then it shall go to A. B. absolutely. Could it be maintained that the general words giving all his horses carried this particular . horse ? We take it, not. What can be- the difference in principle between a horse and any other property, we are unable to see. The obvious, reason why he did not give her this property by the first clause is, that he intended to give it to the church, therefore did not intend to devise it absolutely twice. We must hold he did so, however, to sustain the view of the petitioners.
I can and do suppose the testator would have-given this property to the wife, if he had anticipated the fact that the church would not take the property-given. But that he has thus anticipated and provided for a contingency that he never dreamed would, occur, is what I am unable to see. It is certain he did not anticipate such failure, and so it is certain he did not provide against what was not foreseen. As. he has not provided for this contingency, to strain his words to meet the new exigency, is not to construe, but to make a will for him, and add a provision that he has not made, because we suppose he *661would Lave made it had he anticipated, what he did not anticipate, the failure of the disposition he had made of the property to the church. The will shows that he understood what he was doing, as we have construed it, for when he gives the lot to the church ■ on which to erect a house of worship, he annexes. a condition that they shall build on it, and then provides, if this condition was not performed, then this property should go to the wife. "Why provide it should go to her on failure to perform the condition, if he understood himself as giving it to her by. the first clause? But this shows he did understand therfe was a condition on which this devise might fail, and provided for it by giving the property over in this failure; but that as to the other property, he anticipated no such failure, did not dream the- gift might •not take effect, therefore made no provision for such an event, as in the other case. The contention now is, that we shall so construe his will that we shall assume the contingency of failure of this devise was anticipated by him and was provided for, and by such construction meet a new exigency, that was not in the mind of the testator as a state of things that would ever exist. This would be to make a provision he .has not made, because a state of facts has presented itself which he did not anticipate. Ingenuity may do this, but' it will not be a construction and enforcement of the will of the testator as made, but the making of one for him, which courts have no power to do. What the testator would have done had he anticipated the failure of his devise to the *662church, we may surmise but cannot know, and have-no- right to speculate upon such a question.
Since writing the above, my attention has been called to a paragraph from an opinion of Vice-Chancellor Wood, in England, cited in a note to the third edition of B,edf. on Wills, vol. 2, t. p. 117. The case, as far as we can gather it from the meagre - statement of the note, was a gift of personalty, and the property in question was excepted from the operation of the residuary clause of the will in order to be given in trust for the benefit of other parties, which gift failed in consequence of the indefinite manner in which the trust was created, and this property was held to fall into the residue and go to the residuary legatee. The Vice-Chancellor said: “All you have to consider is, whether the property is excepted in order to take it away, under all circumstances and for all purposes, from the persons to whom the rest of the property is given, or whether it is excepted; merely for the purpose of giving it to somebody else; if' the latter, and the gift to somebody else fails, the donees of all except this property are entitled to take-the whole.” This was under a general residuary clause. In another case cited in the samé note, decided by the same learned judge subsequently, where-leaseholds were given in a manner void for remoteness, and the question was whether they passed to the residuary legatee, he held that the intention of the testator must be entirely disregarded in reference to-their exoneration from the trusts of the residuum if' they were allowed to fall into that fund, and therefore they did not.
*663Taking the two cases together, and they but make out the principle, that the intention of the testator to be derived from his language is to govern, and where the intention is that the property is to go to the residuary legatee, then it goes, the language including it; and where, from the language used, the intention is that it- shall not go under a residuary clause, it shall not so go.
This is all clear, and need not be questioned; but I am unable to see its application to the case before us. The principle is laid down as to a gift of personalty in the first place, and there is a settled distinction, long established, with hardly an exceptional case to the contrary, in England or America, between a bequest of personalty in such cases and a devise of realty. It is thus stated in a note to p. 118 of Redfield on Wills, vol. 2: “There is a settled distinction between a void or lapsed legacy or bequest of personal estate, and a void or lapsed devise of real estate, which obtains both in England and America. The former falls into the residuum, and the latter goes to the heir.” Eor which he cites numerous cases, both English and American. Before going, however, into this distinction, it is proper to look at the difference between this case and the case of a residuary clause of a will. Such a clause is one giving all the “rest and residue of my property,” or disposing of all the balance of my estate, or some equivalent words, and is intended by its very terms and the nature of the thing, to give to the residuary-legatee all the property not otherwise disposed of *664So that it may well be held, that the language including all property not otherwise disposed of by previous clauses of the will, may well include personalty attempted to be disposed of, but as to which the disposition fails, either on account of death or incapacity of the party to take.
But here we have no such general residuary clause, but only a will disposing of property specifically to certain parties, the property to go to each specified, and no more; no general clause that will dispose of all property undisposed of, but only specific bequests and devises, designating what each shall take, and what estate be enjoyed by such labor. It would be an abuse of legal language to say, the first clause of this will is a residuary clause,- or that the rules applicable to the construction of such clauses, can be applied to it. But even admitting it could be so held, you must still look to the language of the testator, and see whether the language expresses the intention to give the property or has given the property to the claimant, the devise having failed as to the party for whom it was intended. After all, call the clause what you may, if we are not to make a will, but only construe one, and carry out the intent of the testator as he has expressed it, the question is-simply one of interpretation of language, the ascertainment of its plain, abvious and natural meaning, and when that is ascertained, it fixes the rights .of the parties.
After all, technical rules are of but little help in construction of wills, or former decisions on other *665wills, if the great leading object of all construction is to be kept in view, that is, to arrive at what the testator has done, and for this we must look to the language he has used. When thus ascertained, unless in violation of law or public policy, his will must be executed as written, not as we suppose it would have been written, had the testator stood where we now stand, and with the same surroundings. It was once said by a lord chancellor, that the will ought to be looked upon as doing what the “testator would have done.” Dyose v. Dyose, 1 Peere Will., cited in note to 2 Red. on Wills, 119. But the case is only cited above to say: “ This has been regarded as making such a will for the testator as he probably would desire to have made, if he could have been consulted at the time of the decision, and it is added, the case has not therefore been approved.” The construction sought to be maintained as I think in this case is, however, precisely this, and nothing more. If the testator could now be consulted, he might possibly, and even probably would make the disposition of the property sought to be made out in favor of his wife, if she were living. But as she is dead, it is more than we can say, that he would give the property to her heirs in preference to his own.
The true principle in all such cases is thus given by Lord Cottenham. (Note to R. on W., vol. 2, p. 164.): “The only safe way of determining what a testator intended, is to look at what he has said. Whatever may be said or thought of his motive for the gift to the next of kin, the f gift is there.’ It *666stands as a substantive disposition in the will, and I can find no principle for taking that gift away upon a speculation of what the testator might have done under different circumstances.”
Applying this sound principle, and there is no difficulty in the case. The language is plain, unambiguous, and is easy to be understood. We only find difficulty when we propose to find out what might have been done under the new state of circumstances, not anticipated by testator, consequently not provided for.
But conceding for the argument that this clause is. the equivalent to a residuary clause, which it is not, then you must take its language, as said by Vice Chancellor Wood, in the case quoted above, and, if from that, the property is excluded by the testator from its operation, then that must be conclusive in. the construction to be given.
Now take the language of the clause: A gift of all his property, real and personal, to his wife, “to be used and enjoyed as she may see proper, with the following exceptions and specifications only, to-wit: that is to say, I give her all my property except the-following, that is, the home place or dwelling house, and that she shall use and occupy for life, and then I give it to the church.” How this language can be construed as giving her the absolute property in the house and lot expressly excepted from the gift, I am at a loss to see or understand. She is to have the entire property, on this view, on condition the gift to the church fails, and at the same time is to use and *667enjoy it for life, that is, have a life estate. Did the testator so intend, or even have such a thought in his mind? If not, to hold she takes under the will, is to hold he has done what he did not dream of, and met a contingency never anticipated. Now the fact is, we know, when we give free play to our minds,, that the testator had no thought of giving her anything but the use of this property for life, and then giving it absolutely to the church, and so he has done; but he has not said what he would have done, if he had known the gift to the church could not take effect. We may speculate about that, but he has not said, and could not have said, for the plain reason he did not anticipate any such result.
I have alluded to the distinction between a gift of personalty which fails, and a devise of realty — that in the one case, the personalty passes to the residuary legatee, but in the other goes to the heir. In the ease of Van Kleeck v. The Dutch Reformed Church, 6 Paige Repts., 600, Chancellor Walworth reviews all the cases English and American up to that time, and-shows the rule to be established by all authority, and beyond all question.
The principle is, that everything that is ill given- and fails, falls into the residue, and it may be conceded, that in so far as the distinction between personalty and realty, as to whether it shall go under a general residuary clause, disposing of all the balance of property not otherwise specifically disposed of effectually,, so far as it depended on the question of whether the will should speak as really at the time of making it, *668or at the death of the testator, is unnecessary or even abolished by our statute making wills speak as of the ■death of the testator, yet this could only have effect upon a strict residuary clause, and could have no possible effect on the construction of the language of •specific clauses of the will of the testator, making specific dispositions of designated property, as we held at this term in the case of Allen’s will. They are to be held as speaking at his death, but only in the language which he uses, not in words not used or .thought of by him.
The views of Chancellor Walworth on the question ■of the construction of a will, where the will fails either from death of the devisee, or from incapacity to take are eminently sound, and to my mind unanswerable. He says: “As the testator is presumed to be inops eonsillii at the time of making his will, if he devises an absolute fee in a portion of his estate to a person who happens to be dead at the time, or to a corporation which is destitute of a legal capacity to take lands by a direct devise (the very case here), there appears to be as strong evidence of the nonexistence of any intention to have that portion of the •estate pass to another person under the devise of the residue of the estate, as if he devised the same portion ■of the estate to a person who was then capable of taking, but who might become incajmble by death •during the life of the testator. I cannot see that in either case there is the slightest evidence of an intention on the part of the testator to give to the residuary devisee that portion of the estate, which he *669believes he had just disposed of to another. The right of the heir devolving upon him by operation of law cannot be impaired by vague surmises of what the testator would, or ought to have done, if he had foreseen that the disposition he had made of his estate might be declared invalid or ineffectual. An heir can only be disinherited by express words or by necessary implication.”
I think this reasoning applicable to the present case and controlling, and that beyond all question, the testator never gave the dwelling house and lot to his wife, nor intended to do so, not having done so; but having given it to another who cannot take, I am unable to infer an intention to do, what he clearly did not understand himself as doing, that the wife should take it to the exclusion of the heir.
In conclusion, I add, that all the doctrines laid down and discussed in the books, as to the effect of a residuary clause in carrying property ineffectually disposed of, as I think, have no application whatever to this case, for the simple reason that we have no residuary clause in this will. We have only specific dispositions, easily understood, and our sole business is to construe them. When this is done our duty ends.
The will of the testator, as shown by the language he has used, is to be ascertained and carried out; the results, as affecting one class or another, are matters in which we can have no concern, therefore not to be considered in arriving at a conclusion.
I have no doubt but that this property is legally 'unclisposed of by will, and goes to the heir of testator be descent. *